Citation Nr: 0906283	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-25 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine, claimed as residuals of a neck injury; 
osteoarthritis of the lumbar spine, claimed as residuals of a 
back injury; a seizure disorder; chronic obstructive 
pulmonary disease, claimed as residuals of frozen lungs; 
sinus problems; and residuals of a head injury.  

2.  Entitlement to an increased evaluation for left knee 
internal derangement, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Veteran provided testimony at a February 2005 hearing 
before the RO and at an August 2007 Travel Board hearing 
before the undersigned Veterans Law Judge.  Transcripts have 
been obtained and associated with the claims folder.

It is noted that although a June 2005 rating decision 
increased the evaluation of the Veteran's left knee internal 
derangement to 10 percent disabling, effective from the date 
of receipt of the Veteran's claim for an increased rating; 
inasmuch as a higher evaluation is available for this 
condition and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
evaluation remains viable on appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's current osteoarthritis of the cervical 
spine, osteoarthritis of the lumbar spine, a seizure 
disorder, chronic obstructive pulmonary disease, and sinus 
problems developed many years after service and are not shown 
to have been caused by any incident of service.

2.  The Veteran does not have a current disability from his 
claimed head injury in service.

3.  Prior to August 3, 2006, even with consideration of the 
Veteran's complaints of pain and functional loss, there is no 
objective medical evidence of limitation of flexion to 30 
degrees or less, limitation of extension to greater than 15 
degrees, or slight or moderate recurrent subluxation and 
lateral instability of his left knee.

4.  From August 3, 2006, there is objective medical evidence 
of limitation of extension to 15 degrees of the Veteran's 
left knee.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the cervical spine, osteoarthritis of 
the lumbar spine, a seizure disorder, chronic obstructive 
pulmonary disease, sinus problems, and residuals of a head 
injury were not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2008).

2.  Prior to August 3, 2006, the criteria are not met for a 
rating higher than 10 percent for the Veteran's left knee 
internal derangement.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic 
Codes 5003, 5257-5263, 5299 (2008).

3.  From August 3, 2006, the criteria are met for an 
increased rating of 20 percent for the Veteran's left knee 
internal derangement.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic 
Codes 5003, 5257-5263, 5299 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in June 2004, prior to the August 2004 rating decision on 
appeal, the RO advised the Veteran of the evidence needed to 
substantiate his claims for service connection as well as for 
an increased rating for his left knee and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, a 
subsequent April 2006 letter from the RO further advised the 
Veteran of how disability ratings and effective dates are 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez compliant letter in April 
2006 and readjudicated in claim in the August 2006 SSOC.  
Thus, the Board finds that the RO ultimately provided all 
required notice such that defect as to timing was cured.

As for the duty to assist, the RO obtained the Veteran's VA 
and private treatment records, he has testified at hearings 
before the RO as well as before the undersigned Veterans Law 
Judge, and he has been provided VA compensation examinations 
in connection with his claims.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection

Service connection is granted for disability resulting from 
an injury sustained or a disease contracted in the line of 
duty, or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Certain conditions, including arthritis, cardiovascular-renal 
disease, and epilepsies, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a year after service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  

Thus, service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Stated somewhat differently, to establish service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
497.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(meaning about evenly balanced for and against the claim), 
with the veteran prevailing in either event, or whether 
instead a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran maintains that his current osteoarthritis of the 
cervical spine, osteoarthritis of the lumbar spine, chronic 
obstructive pulmonary disease, sinus problems, and residuals 
of a head injury (claimed as a seizure disorder) resulted 
from injury sustained during service.  Specifically, he 
recalls that his cervical spine, lumbar spine, and head 
injuries (resulting in seizures) are the result of having to 
eject from aircraft at 35,000 feet during service in August 
1955.  He further recalls that his chronic obstructive 
pulmonary disease and sinus problems are the result of having 
to breath air under sub-zero temperatures during the aircraft 
ejection incident as well as two subsequent incidents when he 
lost the engine of his aircraft at 38,000 feet and when he 
had to strip the airplane and take the doors off in order to 
get down to enough weight where he could perform a rescue 
operation in the Antarctic.  

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  See 
also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  

Osteoarthritis of the Cervical Spine, Osteoarthritis of the 
Lumbar Spine, a Seizure Disorder, Chronic Obstructive 
Pulmonary Disease, and Sinus Problems

The Veteran's earliest post-service finding with respect to 
cervical spine impairment was in April 1979, when X-ray 
examination revealed loss of the usual lordotic curve, 
possibly due to muscle spasm, and very minimal degenerative 
lipping anteriorly from the inferior vertebral end plate of 
C5.  Thereafter, in July 1982, the Veteran reported cervical 
muscle spasm and neck pain radiating down to his toes due to 
falling off a bike five years previously.  These records also 
reflect that, in July 1982, X-ray of the lumbar spine was 
reviewed and the impression was mainly muscular pain.  In 
October 1999, the Veteran reported being involved in an 
automobile accident five years previously and experiencing 
neck and low back pain which persisted.  With respect to this 
accident, the Veteran has testified that he "re-injured" 
his back as a result of this incident.  

Private treatment records also reflect initial findings of 
chronic lung disease with some basilar scarring in March 1997 
and chronic obstructive pulmonary disease (COPD) with 
bibasilar pulmonary scarring in February 2003.  The initial 
post service finding of chronic sinusitis was in February 
2003 and the initial impression of symptoms consistent 
generalized tonoclonic seizures was in November 2003.  In 
this regard, it is noted that a magnetic resonance imaging 
(MRI) of the brain in November 2003 included a finding of 
small slit-like cavity rimmed by hemosiderin in the deep 
right hemisphere, most likely representing previous resorbed 
hemorrhage.  

More recently, the VA examination reports dated in November 
2004 reflect diagnoses of osteoarthritis of the cervical 
spine, osteoarthritis of the lumbar spine, seizure disorder, 
and mild chronic obstructive pulmonary disease.  Thus, there 
is more than sufficient evidence of current disorders of the 
cervical and lumbar spine, seizure disorder, chronic 
obstructive pulmonary disease, and sinusitis.  Consequently, 
the determinative issue is whether these current disorders 
are somehow attributable to the Veteran's military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Upon review of the evidence of record, however, service 
connection for disorders of the cervical and lumbar spine, a 
seizure disorder, sinus problems, and chronic obstructive 
pulmonary disease is not warranted.  

The Veteran's service and personnel records confirm his 
aircraft accident and mid air bailout as well as his 
complaints of chest pain and treatment for pharyngitis, 
bronchitis, and manila weekend syndrome associated with his 
complaints of low back pain and aching testes.  However, the 
service treatment records as well as his January 1966 report 
of VA examination are silent with respect to findings of 
disorders of the cervical and lumbar spine, a seizure 
disorder, sinus problems, or chronic obstructive pulmonary 
disease.  Specifically, prior to the initial post service 
findings with respect to the Veteran's claimed disorders, the 
medical evidence of record is silent with respect to symptoms 
attributable to these claims.  

Moreover, the November 2004 report of VA examination in 
connection with these claims includes the opinion that it is 
"unlikely as not" that the Veteran's current osteoarthritis 
of the cervical and lumbar spine is solely related to the 
mid-air collision and helicopter crash that occurred early in 
his military career.  The examiner also concluded that it is 
"unlikely as not" that the Veteran's seizure disorder which 
began in the year 2002 is directly related to any head trauma 
he may have experienced in 1957, when he had to eject from a 
high-speed aircraft at 35,000 feet.  In addition, the 
examiner concluded that it is "unlikely as not" that the 
Veteran's mild chornic obstructive pulmonary disease is 
related to his exposure to high altitude.  

In this regard, the Board notes that the opinion of the 
examiner with respect to the cervical and lumbar spine claims 
may be regarded as tending to support the Veteran's claim 
inasmuch as it concludes that it is "unlikely as not" that 
these disorders are "solely related" to the Veteran's 
period of active duty service.  As is true with any piece of 
evidence, the credibility and weight to be attached to this 
opinion is within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this regard, it is noted that the January 1966 VA 
examination report was silent with respect to these 
complaints, the initial post-service treatment is not until 
1979 (approximately 14 years after his discharge from active 
duty service), and private treatment records note that he 
attributed these disorders to falling off of a bicycle and an 
automobile accident subsequent to his discharge from active 
duty service.  The Board finds this contemporaneous evidence 
to be far more persuasive that the Veteran's own recent 
assertion to the effect that he sustained cervical and lumbar 
spine injuries in service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Such records are more reliable, in the Board's view, than the 
Veteran's unsupported assertion of events now over five 
decades past.  The Veteran's memory may have been dimmed with 
time; in addition his recent statements have been made in 
connection with his claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

In addition, it is worth reiterating the lapse of many years 
between the Veteran's separation from service and the first 
clinical evidence of his claimed disorders.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition]; see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability].

Post-service, since there is no objective indication of 
arthritis within one year after service; thus, the Veteran is 
not entitled to application of the presumptive provisions 
either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Residuals of a Head Injury

With respect to the claim for service connection for 
residuals of a head injury, it is noted that a November 2003 
report of magnetic resonance imaging (MRI) of the brain 
includes the finding of small slit-like cavity rimmed by 
hemosiderin in the deep right hemisphere, most likely 
representing previous resorbed hemorrhage.  However, neither 
this treatment report nor any other medical evidence of 
record reflects that the Veteran has been diagnosed with a 
disorder which has been attributed to a head injury.  Thus, 
even if the Veteran sustained a head injury in service, there 
is no competent medical evidence that he currently has a 
disability as a result of such injury.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

It is noted that the Veteran, as a layman, while competent to 
testify as to his symptoms during service and during the 
years since, is not qualified to etiologically link his 
symptoms to his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a) 
(1); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, for the 
reasons and bases mentioned, the preponderance of the 
evidence is against the Veteran's claim; thus, there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.

Increased Rating

The Veteran filed a claim in March 2004 for a compensable 
rating for his service-connected left knee disability.  By a 
June 2005 rating decision, the schedular rating for the 
Veteran's left knee internal derangement was increased to 10 
percent disabling.  He is not appealing his initial rating 
assigned in the January 1966 rating decision, so the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, that said, the 
Court recently held that in determining the "present level" 
of a disability for any increased-evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this case, 
March 2003 - until VA makes a final decision on the claim.  
See Hart, supra. See also 38 U.S.C.A. § 5110(b)(2) (West 2002 
and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2008) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
5003 or 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability.  
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Veteran's internal derangement of the left knee has been 
rated as 10 percent disabling under Diagnostic Code 5257, 
38 C.F.R. § 4.71a (2008).  Under this Diagnostic Code, slight 
recurrent subluxation or lateral instability warrants a 10 
percent rating, moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating, and severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2005), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  VA's Office of General Counsel has 
clarified that compensating a claimant for separate 
functional impairment under Diagnostic Codes 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  In this opinion, VA's General 
Counsel held that a veteran who has arthritis under 
Diagnostic Code 5003 and instability of the knee under 
Diagnostic Code 5257 may be rated separately, provided that a 
separate rating is based on additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), VA's 
General Counsel further explained that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved - 
which, here, are Diagnostic Code 5260 for limitation of 
flexion and Diagnostic Code 5261 for limitation of extension.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable (i.e., zero percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Moreover, 
under Diagnostic Code 5003, in the absence of limitation of 
motion, a 10 percent rating is warranted where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A higher 20 percent rating requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Limitation of flexion of the knee is rated in accordance with 
Diagnostic Code 5260.  This code provides that flexion 
limited to 15 degrees warrants a 30 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; flexion 
limited to 45 degrees warrants a 10 percent rating; and 
flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Medical treatment notes from 2003 to the present are silent 
with respect to left knee treatment.  

Upon VA joints examination in November 2004 the Veteran 
complained of constant pain which was increased after 
prolonged standing, sitting, or attempts to squat, stoop, or 
bend down.  He also complained of weakness, occasional 
swelling, intermittent instability, and easy fatigability and 
lack of endurance of the left leg.  He denied heat or redness 
and reported on episodes of dislocation or recurrent 
subluxation.  Objective findings included tenderness on the 
patellar rub and in the medial side of the knee as well as 
marked weakness when he was asked to flex and extend it 
against resistance.  The right leg was noted as much stronger 
than the left leg.  Range of motion testing demonstrated zero 
to 140 degrees with pain when the full 140 degrees was 
reached.  There was no lateral laxity.  X-ray of the left 
knee showed minimal peaking of the tibial spines in the 
superior margin of the patella indicating mild degenerative 
joint disease.  The diagnosis was degenerative joint disease 
of the left knee with pain but minimal limitation of range of 
motion.  

An August 3, 2006, report of VA examination reflects standing 
limited to 15-30 minutes and walking limited to 1/4 mile.  
Findings revealed no deformity, giving way, instability, 
weakness, dislocation or subluxation, locking, effusion, or 
flare-ups of joint disease.  Joint symptoms were identified 
as pain and stiffness.  The Veteran had an antalgic gain and 
there was evidence of abnormal weight bearing.  Range of 
motion was from 15 to 115 degrees with pain and additional 
loss of motion on repetitive use due to pain.  The diagnoses 
included chronic, severe left knee pain.  

Prior to August 3, 2006, given the range of motion findings 
and lack of any objective evidence of instability of the 
knee, the Board finds that the Veteran's internal derangement 
of the right knee had not manifested in moderate recurrent 
subluxation or lateral instability or in flexion limited to 
30 degrees or extension limited to 15 degrees to warrant a 
higher initial rating under either Diagnostic Code 5257, 5260 
or 5261, even considering his complaints of pain and 
weakness.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Such complaints were adequately addressed by the 
10 percent assigned for the disability since the Veteran's 
claim for an increased rating.  

From August 3, 2006; however, it is noted that the competent 
medical evidence reflects that the Veteran's range of motion 
is 15 to 115 degrees with additional loss of motion due to 
pain.  Thus, the Board finds that there is objective medical 
evidence of limitation of extension to 15 degrees of the 
Veteran's left knee; thereby, warranting an increased rating 
of 20 percent disabling under Diagnostic Code 5261 for 
limitation of extension.  However, inasmuch as limitation of 
extension to 20 degrees and limitation of flexion to 15 
degrees is not shown, the next higher schedular rating of 30 
percent disabling is not warranted under either Diagnostic 
Code 5261 for limitation of extension or Diagnostic Code 5260 
for limitation of flexion.  

In addition, the record fails to show compensable levels of 
flexion in the knee to allow for separate ratings under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59988, 59990 (2004).  Similarly, although the 
record shows that the Veteran has arthritis of the knee, the 
record fails to show any objective evidence of subluxation or 
lateral instability to warrant a separate rating under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998).

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record 
since the Veteran's March 2003 (one year prior to his March 
2004 claim for an increased rating).  

Accordingly, the Board cannot otherwise "stage" the 
Veteran's rating under Hart.  His left knee disability has 
not been more than 10 percent disabling at any time from 
March 2003 (one year prior to his March 2004 claim for an 
increased rating) until August 3, 2006, or more than 20 
percent disabling at any time thereafter.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

There is no evidence that the manifestations of the Veteran's 
service-connected left knee internal derangement are unusual 
or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for an increased rating for his left knee 
internal derangement other than what has been assigned, the 
benefit-of-the-doubt rule does not apply, and an increased 
rating in excess of 10 percent disabling prior to August 3, 
2006, and 20 percent disabling thereafter must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 


ORDER

Entitlement to service connection for osteoarthritis of the 
cervical spine, osteoarthritis of the lumbar spine, a seizure 
disorder, chronic obstructive pulmonary disease, sinus 
problems, and residuals of a head injury is denied.

A disability rating in excess of 10 percent prior to August 
3, 2006, for left knee internal derangement is denied.

A disability rating of 20 percent, and no higher, from August 
3, 2006, for left knee internal derangement is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


